DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al (hereafter Ross)(WO 2016/186826).
Ross was cited in the IDS filed 06/23/2020

5.	As to claims 1 and 13, Ross discloses a system (abstract) comprising: 
a processor, the processor having a control pattern generator (fig. 3, the sequencer 306 sends control signals to a direct memory access engine 304 and dynamic memory 310) configured to: 96FW Docket Ref: 34180-44880
receive one or more sizes for each of the dimensions of a kernel that is convolved with an input tensor to generate an output activation (fig. 11, kernel 3x3); 
generate a control pattern used to compute output values for the convolution of the input tensor, the control pattern being a square matrix with each dimension being a size equal to the product of the width and the height of the kernel (fig. 11, Mux vectors represent the control pattern; the size being equal to 9 = 3x3, i.e. the product of the width and the height of the kernel), the control pattern generated by: 
generate a value for each position of the control pattern that is based on a location of the position in the control pattern and the one or more sizes of each of the dimensions of the kernel, the value indicating a location from which to access values from a flattened input tensor for the convolution with the kernel (fig. 11 Mux vector in Column 0; in column 1, the first three values are accessed from Vector input 1, the rest from vector input 0, etc).

As to claim 6, Ross discloses wherein the control pattern includes a plurality of vectors, the number of vectors of the plurality of vectors corresponding to a number of output value positions in a kernel-sized tile of the output activation (fig. 11).


Allowable Subject Matter
7.	Claims 2-5, 7-12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2014/0181171 – related to a method and a system for fast tensor-vector multiplication provide factoring an original tensor into a kernel and a commutator, multiplying the kernel obtained by the factoring of the original tensor, by the vector and thereby obtaining a matrix, and summating elements and sums of elements of the matrix as defined by the commutator obtained by the factoring of the original tensor, and thereby obtaining a resulting tensor which corresponds to a product of the original tensor and the vector. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182